 

FIRST AMENDMENT TO CONSULTING Agreement BETWEEN VYSTAR CORPORATION AND BLUE OAR
CONSULTING, INC.

 

This First Amendment to the Consulting Agreement between Vystar Corporation, and
Blue Oar Consulting, Inc. (“Amendment”) is made as of August 21, 2013 with an
effective date of June 3, 2013 ("Effective Date"), and is entered into by and
between VYSTAR, INC. (“Vystar”), with an address at 3235 Satellite Blvd, Bldg
400, Ste 290, Duluth, GA 30096 and Blue Oar Consulting, Inc., with an address at
285 W Via Lola, Palm Springs CA 92262 (“Consultant”).

 

Vystar and Consultant entered into that certain Consulting Agreement between
Vystar and Consultant dated effective March 14, 2013 (the “Agreement”).

 

Vystar and Consultant now desire to amend the terms of the Agreement as more
particularly set forth below:

 

1.          Section 3 of the Agreement is hereby amended and restated in its
entirety and shall hereafter be and read as follows: 3. Termination. This
Agreement shall terminate immediately at any time by either party after twelve
(12) months from the date hereof, upon thirty (30) days prior written notice to
the other party. Notwithstanding the termination provisions in this Section 3,
Consultant may terminate this Agreement without notice at any time that the fees
set forth in Section 2 of this Agreement remain unpaid more than ten (10) days
past their due date.

 

2.          Exhibit B Fees attached to the Agreement is hereby amended and
restated in its entirety and shall hereafter be and read as provided in Exhibit
B-1 Fees attached to this Amendment and incorporated for all purposes.

 

3.          Except as provided in this Amendment, all terms used in this
Amendment that are not otherwise defined shall have the respective meanings
ascribed to such terms in the Agreement.

 

4.          This Amendment embodies the entire agreement between Vystar and
Consultant with respect to the amendment of the Agreement. In the event of any
conflict or inconsistency between the provisions of the Agreement and this
Amendment, the provisions of this Amendment shall control and govern.

 

5.          Except as specifically modified and amended herein, all of the
terms, provisions, requirements and specifications contained in the Agreement
remain in full force and effect. Except as otherwise expressly provided herein,
the parties do not intend to, and the execution of this Amendment shall not, in
any manner impair the Agreement, the purpose of this Amendment being simply to
amend and ratify the Agreement, as hereby amended and ratified, and to confirm
and carry forward the Agreement, as hereby amended, in full force and effect.

 

6.          This Amendment shall be construed and governed by the laws of the
State of GEORGIA.

 

Page 1 of 1

 

 

IN WITNESS WHEREOF, Vystar and Consultant have executed and delivered this
Amendment effective as of the Effective Date.

 

BLUE OAR CONSULTING, INC.   VYSTAR CORPORATION             By:   By:            
Name:   Name:             Title:   Title:

 

Page 2 of 2

 

 

EXHIBIT B-1

 

FEES

 

Immediately upon execution of the Agreement, Vystar will deliver to the
Consultant or to Consultant’s designee(s) a certificate or certificates
registered in the name of Consultant or its designee a total of 3,300,000
restricted shares of Vystar common stock.

 

Page 3 of 3

 

